Citation Nr: 0531086	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  97-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for thoracic and 
cervical spine disorders.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1979 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the veteran 
service connection for a chronic back condition and bilateral 
hearing loss.

In August 2004, the Board, in pertinent part, remanded the 
veteran's case to the RO for further development.  The case 
was returned to the Board in November 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's current thoracic and cervical spine 
disorders are not etiologically related to service.

3.  The veteran's current bilateral hearing loss is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Thoracic and cervical spine disorders were not incurred 
in or aggravated by active duty, nor may incurrence be 
presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2005).

2.  A bilateral hearing loss was not incurred in or 
aggravated by active duty, nor may incurrence be presumed.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in November 1995, before the enactment of the VCAA.  

An RO letter dated in August 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the January 1997 statement of the case and 
January 2004 and August 2005 supplemental statements of the 
case provided guidance regarding the evidence necessary to 
substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's service medical records show that upon 
entrance, he had no disabilities and his hearing was noted to 
be normal.  In September 1981, he complained of right side 
low back pain.  He was diagnosed with low back strain.  In 
April 1982, he was hit on the head with a lead pipe.  An exam 
on the cervical spine was requested.  He was diagnosed with a 
closed head injury, right zygomatic fracture, and multiple 
contusions secondary to a beating.  He also complained of 
pain in his lower right back.  An April 1982 X-ray of the 
cervical spine revealed no fracture.  In June 1982, the 
veteran complained of headaches.  Examination of the head and 
neck was normal.  The veteran's service medical records did 
not include a separation examination.

In January 1996, the veteran underwent a general VA 
examination.  He reported that he was assaulted in the 
service and sustained a back injury.  He had back pain in his 
mid section and lower back.  The examiner noted no deformity 
or muscle spasm in the back.  While a range of motion study 
was performed, and motion in degrees was listed, the findings 
were not explained.

A January 1996 X-ray of the lumbosacral spine revealed mild 
levoscoliosis of the lumbar spine.  There was narrowing 
posterior at L4-L5 and L5-S1 consistent with mild 
degenerative changes.

In February 1996, the veteran underwent an audiological VA 
examination.  He noted that his hearing loss began 10 years 
ago after being assaulted in the service.  He was diagnosed 
with bilateral mild sensorineural hearing loss.

A February 1997 magnetic resonance imaging (MRI) of the 
cervical spine revealed degenerative arthritis with disc 
desiccations associated with disc bulges at C3-C4, C4-C5, C5-
C6 and C6-C7 levels with mild encroachment of the cervical 
subarachnoid space with no cord compression and no evidence 
of disc herniation.

A March 1997 VA X-ray of the lumbosacral spine showed a 
degenerative change at L5 to S-1.  Otherwise, the lumbosacral 
spine was normal.

In the veteran's March 1997 substantive appeal, he argued 
that he desired service connection for his upper and middle 
back and not his lower back.

A March 1997 VA X-ray shows that the veteran had a normal 
cervical spine.

In March 1997, the veteran underwent a VA examination where 
the results showed limitation of motion of the cervical 
spine.  The diagnosis for the cervical spine was a normal 
cervical spine.  Degenerative arthritis was found at L5-S1.

In March 1997, the veteran underwent a VA audiological 
examination.  The veteran attributed his hearing loss to 
excessive noise exposure while on the firing range in the 
service.  The diagnosis was right ear moderate high frequency 
sensorineural hearing loss and left ear mild high frequency 
sensorineural hearing loss.

A February 1999 MRI of the cervical spine revealed disc 
desiccations at multiple levels; symmetrical disc bulges at 
C3-C4, C4-C5, C5-C6, and C6-C7 levels; and no evidence of 
disc herniation.

The RO received the veteran's VA outpatient medical records 
dated from March 1997 to April 2001, which show that the 
veteran received treatment for cervical spine pain.  A 
September 1998 treatment record shows that the veteran 
reported having back pain that radiated to his arm for 11 
years.  An April 2000 treatment record shows that the veteran 
had cervical spine pain for 13 years status post an injury.

A September 2002 VA outpatient medical record shows the 
veteran reporting having neck pain that he associated with a 
head injury 20 years ago in service.  The past medical 
history noted the veteran had cervical disc bulges on MRI in 
1999.  The diagnosis was neck pain.

A September 2002 VA X-ray shows that the veteran had a normal 
cervical spine with no degenerative changes.

In March 2003, the veteran underwent a VA examination for 
neurological disorders.  He reported that he had a back ache 
since 1982, when he was assaulted.  The diagnosis was 
musculoskeletal cervical pain.

In April 2003, the veteran underwent a VA orthopedic 
examination.  The VA examiner noted treatment for the 
veteran's back strain in service from 1980 to 1981.  The 
examiner found no evidence of back problems after 1981 until 
1996.  Review of a 1999 MRI report revealed multilevel 
degenerative disc disease of the cervical spine.  Review of a 
1997 X-ray of the lumbosacral spine revealed degenerative 
disc disease at L5-S1 level, and a 1997 MRI of the 
lumbosacral spine revealed degenerative disc disease from L3-
4 through L5-S1 levels.  An April 2003 VA X-ray of the 
thoracic spine revealed a normal study of the thoracic spine.  
The diagnosis was degenerative disc disease of the cervical 
and lumbosacral spine.  The VA examiner opined that the 
veteran's cervical and thoracic back disorders were not 
service-connected.

In April 2003, the veteran underwent a VA audiological 
examination.  The examiner noted that the veteran's service 
medical records showed that on enlistment, the audiological 
screening indicated normal hearing from 250Hz through 6000Hz 
bilaterally.  The veteran reported that he did not have 
service or occupational noise exposure.  The diagnosis was 
moderate sloping to severe high frequency sensorineural 
hearing loss bilaterally, indicative of excessive noise 
exposure.  The VA examiner opined that the veteran's hearing 
loss was not related to his head injury in service because 
based on previous cases of hearing loss due to head trauma 
and the configuration of the veteran's hearing loss, the 
veteran's hearing loss was typical of an individual who was 
exposed to excessive noise.  However, the examiner remarked 
that the veteran denied service-related noise exposure.

VA outpatient medical records from July 2003 to March 2005 
show that the veteran received treatment for cervical and 
thoracic spine pain.

A February 2005 VA X-ray of the thoracic spine revealed a 
negative dorsal spine.  A February 2005 VA X-ray of the 
cervical spine revealed mild degenerative changes of the 
cervical vertebra with narrowing at the C5-C6 cervical 
intravertebral disc space.

In March 2005, the veteran underwent a VA examination.  He 
reported being assaulted in the military.  The examiner noted 
that the veteran's medical records documented an assault that 
occurred on April 28, 1982, during which the veteran suffered 
a fracture of the right zygoma nasal bone, right orbit, and 
laceration over the right eye.  The veteran reported that his 
neck pain appeared to have originated from this assault.  
After review of the claims folder and after physical 
examination, the VA examiner opined that the veteran's pain 
in his cervical and thoracic spine was not as least as likely 
as not related to any identified disability that had its 
onset in service.  As such, the VA examiner noted that the 
veteran had no documented records of treatment for back 
injuries secondary to the assault in service.


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§  3.303(a), 3.306 (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence, the Board finds that service 
connection for the veteran's hearing loss and cervical and 
thoracic spine disorders is not warranted.  Regarding the 
cervical spine and thoracic spine disorders, the Board notes 
that the veteran did suffer an injury to the head in service.  
At that time, he did not complain of cervical or thoracic 
spine pain.  He did complain of low back pain.  However, in 
the veteran's March 1997 substantive appeal, he stated that 
he was not claiming service connection for his low back, but 
only the cervical and thoracic spine.  Further, the March 
2005 VA examiner opined that the veteran's cervical and 
thoracic spine disorders were not related to his in-service 
injury because the veteran was not treated for cervical or 
thoracic spine pain as a result of the April 1982 assault 
while in service.  Although the veteran argues that his 
cervical and thoracic spine disorders were caused by his in-
service head injury, as a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board 
notes that where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, as the medical evidence supports a conclusion that 
the veteran's current cervical and thoracic spine disorders 
are not related to his service, the Board must find that the 
preponderance of the evidence is against the veteran's claim 
for service connection for cervical and thoracic spine 
disorders.

Regarding the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board notes that 
the veteran initially claimed during his March 1997 VA 
examination that he attributed his bilateral hearing loss to 
noise exposure while on the firing range in service.  
However, during his April 2003 VA examination, he denied that 
he was exposed to service or occupational noise exposure.  
Hence, the VA examiner opined that the veteran's hearing loss 
was not related to service because his hearing loss did not 
mirror the hearing loss as due to head trauma, but was 
typical of an individual who was exposed to excessive noise.  
However, as the veteran denied being exposed to noise 
exposure in service, the VA examiner opined that the 
veteran's hearing loss was not due to his service.  
Therefore, the Board finds that, based on the most recent 
statements by the veteran that he was not exposed to noise 
exposure in service, and because the medical evidence of 
record shows that the veteran's bilateral hearing loss is not 
due to his head injury in service, the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.


ORDER

1.  Entitlement to service connection for thoracic and 
cervical spine disorders is denied.

2.  Entitlement to service connection for bilateral hearing 
loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


